—Judgment unanimously affirmed. Memorandum: Defendant contends that Supreme Court erred in refusing to discharge for cause a pro*1054spective juror who was related to two members of a local law enforcement agency. We disagree. That prospective juror expressed in unequivocal terms her ability to render a fair and impartial verdict based upon the evidence presented at trial (see, People v Blyden, 55 NY2d 73, 77-78).
The jury’s verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant failed to preserve for our review his challenge to the court’s alibi charge (see, CPL 470.05 [2]; People v Bloom, 241 AD2d 975). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, People v Bloom, supra). (Appeal from Judgment of Supreme Court, Monroe County, Sheridan, J.—Burglary, 3rd Degree.) Present—Denman, P. J., Lawton, Hayes, Balio and Boehm, JJ.